UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 19, 2012 Oilsands Quest Inc. (Exact name of registrant as specified in its charter) Colorado 001-32994 98-0461154 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 800, 1333 - 8th Street SW Calgary, Alberta, Canada T2R 1M6 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (403)263-1623 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.08.Shareholder Director Nominations. This Form 8-K/A is being filed solely to correct a typographical error in Item 5.08 of the Form 8-K we filed on February 21, 2012 (the “February 21 Report”) with the U.S. Securities and Exchange Commission. Item 5.08 of the February 21 Report incorrectly stated that the Board of Directors approved the date for our fiscal 2011 Annual Meeting (the “Annual Meeting”) on February 19, 2011. The Board of Directors approved the Annual Meeting date on February 19, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Oilsands Quest Inc. (Registrant) Date: February 24, 2012 /s/ Garth Wong Name: Garth Wong Title: President and Chief Executive Officer
